Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/21 has been entered.
The amended claims filed 2/19/21 are acknowledged; claims 1, 2, 5-16, and 19-24 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 5, 7-10, 12, 13, 15, 16, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. (US 8695704) in view of Quintero (as previously cited).
CLAIM 1:  Muthusamy discloses a method comprising providing encapsulate particles with an oxidizing breaker (col. 3, line 59 – col. 4, line 8) positioned within the encapsulate particle to encapsulate the oxidizing breaker within the encapsulate particle (col. 3, lines 55-58); introducing a fracturing fluid into a subterranean formation (col. 3, lines 3-12), wherein the fracturing fluid comprises an aqueous based fluid (col. 5, lines 29-33), a proppant composition (col. 4, line 48 – col. 5, lines 15), the encapsulate particles (col. 4, lines 17-21, and the oxidizing breaker positioned within the encapsulate particles (col. 3, lines 55-58), delaying oxidizing activity of the oxidizing breakers with the encapsulate particles (col. 3, lines 25-41); releasing the oxidizing breaker encapsulated within the encapsulate particles (col. 5, lines 
Muthusamy fails to disclose providing halloysite nanotubes as the encapsulate; instead using a poly(meth)acrylate blend (col. 3, lines 55-58; col. 4, lines 10-16).
Quintero discloses well treatment fluid wherein nanoparticles may be used to encapsulate well treatment additives, the encapsulating nanoparticles including halloysite nanotubes (paragraph 0050).  
It would be obvious to one of ordinary skill in the art at the time of filing to substitute the encapsulate particles of Muthusamy with the halloysite nanotubes of Quintero as described in the claim as a simple substitution of one known prior art element for another as Quintero teaches the nanotubes have a large surface area and thus can be used in a lesser proportion to achieve the desired effect (see paragraph 0053).
Muthusamy fails to disclose wherein the concentration of halloysite nanotubes in the fracturing fluid is about 0.1% to about 1% by weight of the aqueous base fluid or wherein the oxidizing breaker is present in an amount of about 0.1% to about 5% by weight of the aqueous based fluid.
Muthusamy identifies the amount of breaker and encapsulate (see col. 4, lines 8-9; col. 4, lines 17-21) that are to be present to effective treat the fluid.  Thus, it is a matter of routine optimization to find the optimum or workable ranges as described in the claim.  One of ordinary skill in the art would optimize the concentrations to achieve the desired outcome with predictable results.
CLAIM 2:  Muthusamy discloses producing the fracturing fluid from the subterranean formation (see col. 3, lines 1-12).
CLAIM 5:
CLAIM 7:  The oxidizing breaker comprises at least one oxidizing breaker selected from the group consisting of peroxides, persulfates, chlorite, chlorate, bromate, perborate, oxyacids and oxyanions of halogens, chlorous acid, hypochlorous acid, hypochlorite, perchlorate, and combinations thereof (see col. 3, lines 58 – col. 4, line 9; persulfates among others).
CLAIM 8:  Quintero discloses wherein diameters of the halloysite nanotubes range from about 40 nanometers to about 200 nanometers (paragraph 0046).
CLAIM 9:  This fluid is described in claim 1.
CLAIM 10:  The proppant composition comprises a curable resin, a tackifying agent, or combinations thereof (see col. 4, line 48 – col. 5, line 15; specifically resins).
CLAIM 12:  The oxidizing breaker comprises at least one oxidizing breaker selected from the group consisting of peroxides, persulfates, chlorite, chlorate, bromate, perborate, oxyacids and oxyanions of halogens, chlorous acid, hypochlorous acid, hypochlorite, perchlorate, and combinations thereof (see col. 3, lines 58 – col. 4, line 9; persulfates among others).
CLAIM 13:  Muthusamy discloses a friction reducing polymer, a gelling agent, a crosslinking agent or combinations thereof (see col. 3, lines 13-21).
CLAIM 15:  Quintero discloses wherein diameters of the halloysite nanotubes range from about 40 nanometers to about 200 nanometers (paragraph 0046).
CLAIM 16:  Quintero discloses wherein lengths of the halloysite nanotubes range from about 500 nanometers to about 1.2 microns (see paragraph 0024 discussing 1000 nm).
CLAIM 19:  The fluid is discussed above.
Quintero further discloses using pumping equipment capable of pumping the fluid down a wellbore (see Background, paragraph 0003).
CLAIM 20:  
CLAIM 21:  Quintero discloses wherein lengths of the halloysite nanotubes range from about 500 nanometers to about 1.2 microns (see paragraph 0024 discussing 1000 nm).
CLAIM 22:  Muthusamy discloses a friction reducing polymer, a gelling agent, a crosslinking agent or combinations thereof (see col. 3, lines 13-21).
CLAIM 23:  Quintero discloses wherein lengths of the halloysite nanotubes range from about 500 nanometers to about 1.2 microns (see paragraph 0024 discussing 1000 nm).
CLAIM 24:  The oxidizing breaker comprises at least one oxidizing breaker selected from the group consisting of peroxides, persulfates, chlorite, chlorate, bromate, perborate, oxyacids and oxyanions of halogens, chlorous acid, hypochlorous acid, hypochlorite, perchlorate, and combinations thereof (see col. 3, lines 58 – col. 4, line 9; persulfates among others).
Claims 6, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muthusamy et al. (US 8695704) in view of Quintero (as previously cited) in further view of Pantsurkin (as previously cited).
CLAIM 6:  Muthusamy-Quintero discloses the elements of claim 1 as discussed above.
Muthusamy-Quintero fails to disclose introducing a pad fluid into a subterranean formation at an injection rate above a fracture gradient to create or enhance at least one fracture in the subterranean formation.
Pantsurkin discloses a fracturing fluid.
Pantsurkin discloses introducing a pad fluid into the subterranean formation at an injection rate above a fracture gradient to create or enhance at least one fracture in the subterranean formation (see paragraph 0008 discussing pad stage).
It would have been obvious to one of ordinary skill in the art at to modify the Muthusamy-Quintero combination to include the pad stage of Pantsurkin as described in the claims as Pantsurkin teaches the pad stage facilitates proper placement of the fluid to be added (paragraph 0008).
CLAIM 11:  Muthusamy-Quintero discloses the elements of claim 10 as discussed above.
Muthusamy-Quintero fails to disclose the curable resin comprises at least one resin selected from the group consisting of an epoxy resin, a two component epoxy based resins, novolak resins, polyepoxide resins, phenol-aldehyde resins, urea-aldehyde resins, urethane resins, phenolic resins, furan resins, furan alcohol resins, furfuryl alcohol resins, phenolic/latex resins, phenol formaldehyde resins, polyester resins and hybrids and copolymers thereof, polyurethane resins and hybrids and copolymers thereof, acrylate resins, and combinations thereof.
Pantsurkin discloses a curable resin that comprises an epoxy resin (paragraphs 0039, 0115).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the resin of Muthusamy to be an epoxy resin of Pantsurkin as described in the claim as an obvious to try resin selected from a known amount of resin choices and Pantsurkin teaches it would function in a wellbore fluid.
CLAIM 14:  Muthusamy-Quintero discloses the elements of claim 10 as discussed above.
Muthusamy-Quintero fails to disclose the friction reducing polymer comprises acrylamide, acrylic acid, 2-acrylamido-2-methylpropane sulfonic acid, N,N- dimethylacrylamide, vinyl sulfonic acid, N-vinyl acetamide, N-vinyl formamide, itaconic acid, methacrylic acid, acrylic acid esters, methacrylic acid esters, polyacrylamide, polyacrylate, or combinations thereof.
Pantsurkin discloses a friction reducer (paragraph 0063) that comprises acrylic acid (paragraph 0035).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the reducer of Muthusamy to be an acrylic acid of Pantsurkin as described in the claim as an obvious to try reducer selected from a known amount of reducer choices and Pantsurkin teaches it would function in a wellbore fluid.

Response to Arguments
Applicant’s arguments with respect to claim(s) filed 2/19/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW R BUCK/Primary Examiner, Art Unit 3679